Title: To Thomas Jefferson from John Dorsey, 25 November 1806
From: Dorsey, John
To: Jefferson, Thomas


                        
                            
                            
                                To Thomas Jefferson, President 
                        
                        of the United States
                     
                            Philadelphia, November 25th 1806.
                        
                        The undersigned citizens of Pennsylvania, respectfully represent to you their candid sentiments. To this they
                            are impelled, not only by a duty they owe themselves, but by a paramount duty to their country. They are well persuaded
                            that truth is at all times acceptable to you, and from your uniform declarations of deference for the public will, and of attachment to the interests of the people, they hesitate
                            not to persuade themselves that, the present representation will have a candid consideration and a due effect.
                        The trial by jury involves every thing that is precious and dear to man; property, character, liberty and
                            life depend upon it: The undersigned owe it to themselves and to the best interests of their country, therefore, to endeavour
                            to procure impartial jury trials. The Constitution of this state has
                            a rotatory principle in respect to Sheriffs, who are the returning officers of juries, which excludes any citizen from
                            holding the office more than three years, out of six; thereby wisely intending to guard against the abuse of the power
                            intrusted to them, by an exclusion by rotation. This principle is highly appreciated by the people of this state, and the
                            undersigned would gladly see it applied to the office of marshall. Indeed, the law of the United States seems to imply a
                            rotation in this office, as it limits the period of the commission to four years.
                        It appears to be the design of certain characters, in this state, to prostrate the democratic party, by
                            persecutions at law of prominent republican characters; it becomes
                            highly important, therefore, that the men who select our juries should be free from that spirit of persecution, which has
                            gone forth among us. The experience, which the undersigned have had, has taught them, that, too long a continuance in
                            office makes the incumbent forget his creator; on the ground of justice therefore, as well as of expediency, they are
                            desirous of seeing the principle of rotation applied to the office of Marshall.
                        The uniform tenor of your conduct leaves the undersigned no room to doubt your disposition to perpetuate republican principles, and to protect the citizen in the enjoyment
                            of his rights; they, therefore, flatter themselves that the principle of the Pennsylvania State Constitution in respect to
                            Sheriff, will be extended to the office of a Marshall of this district.
                        
                            J: Dorsey
                            
                            
                                and 54 other signatures
                     
                        
                    